Citation Nr: 1044777	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, as secondary to a service-connected 
disability.

2.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity, as secondary to a service-connected 
disability.

3.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity, to include as secondary to a service-
connected disability.

4.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity, as secondary to a service-connected 
disability.

5.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1968; from February 1974 to November 1982; from January 1985 to 
July 1985; from October 1985 to May 1986; from December 1986 to 
April 1987; and from May 1987 to June 1994.  He is a Vietnam 
veteran who earned the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In correspondence dated December 2003, the Veteran submitted an 
informal TDIU claim.  Specifically, he stated "I have not been 
able to work since October 2001 due to PTSD."  The RO did not 
develop this claim.

In July 2005 and January 2006, the Veteran submitted a Form 21-
8940.

In a January 2006 rating decision, the RO denied entitlement to 
TDIU.  The RO also denied service connection for bilateral 
peripheral neuropathy of the upper and lower extremities.

The right upper extremity peripheral neuropathy issue has been 
recharacterized to better reflect the Veteran's contentions and 
the medical evidence.   

Additional evidence was received after the issuance of the 
statement of the case in October 2008, without a waiver of the 
right to have the additional evidence reviewed by the RO.  As the 
additional evidence is duplicative of evidence already of record, 
a referral of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).

The Veteran is alleging clear and unmistakable error (CUE) 
with a previous Board decision that denied service 
connection for a right shoulder condition.  See October 
2008 correspondence.  The issue of CUE has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate 
action.

The issue of entitlement to service connection for bilateral 
peripheral neuropathy of the upper and lower extremities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 10 percent disabling from July 1, 
1994 to January 17, 2005, and 70 percent disabling from January 
18, 2005; degenerative disc disease of the cervical spine, 
evaluated as 20 percent disabling; diabetes mellitus, evaluated 
as 20 percent disabling; lumbosacral spine strain, evaluated as 
10 percent disabling; left foot fracture with residual deformed 
left foot, evaluated as 10 percent disabling; mandibular 
hypomotility and internal derangement with limited motion of the 
temporomandibular articulation on the right side, evaluated as 10 
percent disabling; sinusitis, evaluated as noncompensable; hiatal 
hernia, gastroesophageal reflux disorder and history of dilation 
of esophagus for peptic stricture, evaluated as noncompensable; 
seborrhea dermatitis, face and scalp, evaluated as 
noncompensable; and verruca, both hands, evaluated as 
noncompensable.  His combined service connected disability rating 
is 50 percent from July 1, 1994, 60 percent from May 19, 2003, 
and 90 percent from January 18, 2005.

2.  The Veteran is unable to obtain or retain substantially 
gainful employment due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 
4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veteran's claim for entitlement to TDIU has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to the 
Veteran could result from the full grant of 
the benefit sought on appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

II.  Analysis

The Veteran contends that his service-connected PTSD makes him 
unable to maintain any gainful employment.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For 
the purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341(a).

The Veteran meets the schedular requirements for TDIU, and has at 
all times since January 2005.

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service connected disabilities.

The Veteran worked full-time as a computer consultant until 
November 2001, at which time his employer went out of business.  
He was self-employed as a computer consultant until April 2004.  
In 2004, the Veteran moved from Texas to Arizona.  A review of 
the January 2006 rating decision and the July 2007 statement of 
the case indicates that the RO denied the TDIU claim in part 
because it had not received a response to a request for 
information from the Veteran's former employer.  Presumably, this 
is because the company was no longer in business.
 
An April 2005 VA PTSD examination report shows that the examiner 
thoroughly reviewed the claim file.  He noted that the Veteran 
had a lengthy history of mental health problems, and that 
multiple providers had indicated ongoing, longstanding symptoms 
of PTSD.  He also noted that a GAF score of 35 had been assigned 
by the PTSD team.  The Veteran reported a series of jobs and 
difficulty finding employment subsequent to his discharge.  His 
longest period of employment was 1.5 years, with several jobs not 
exceeding six months.  He had worked in the computer technology 
field, but had been unemployed since 2001.  The examiner 
determined that the Veteran's symptoms were exacerbated by the 
events of September 11, 2001, and that subsequent to that time 
his functional occupational capacity had decreased significantly.  
Medication had resulted in some improvement of mood symptoms, 
although PTSD symptoms remained, thereby "significantly 
compromising of his functional level."  The examiner diagnosed 
prolonged PTSD with severe symptoms and assigned a GAF score of 
38.  The Axis IV diagnoses included problems with occupational 
functioning.  The examiner opined that the Veteran's functional 
level had deteriorated significantly over time resulting in 
"lack of occupational functioning."  He concluded that the 
Veteran's prognosis was guarded given his severe psychiatric 
symptoms.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  

Given the VA examiner's opinion that the Veteran was incapable of 
functioning in an occupational capacity, the history of 
employment difficulties, the Veteran's  unemployment, and GAF 
scores that placed in him the category of serious impairment in 
communication, some impairment in reality testing, and major 
impairment in several areas including work, the medical evidence 
shows that the Veteran is unemployable due to his service-
connected PTSD.  Therefore, entitlement to TDIU is warranted.   


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran claims that the peripheral neuropathy in his right 
upper extremity was incurred during service, and that he has had 
symptoms of right upper extremity peripheral neuropathy from 
service to the present time.  He also contends that the 
peripheral neuropathy in his bilateral upper and lower 
extremities was caused or aggravated by his service-connected 
diabetes, lumbar spine disability, or cervical spine disability.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service- connected 
disability.  Reiber v. Brown, 7 Vet. App. 513 (1995).

Service treatment records show that the Veteran was involved in a 
motor vehicle accident in March 1977 while stationed at Ft. Hood.  
He sustained bruising on his right shoulder.  The Veteran was 
subsequently involved in another motor vehicle accident, although 
the year is unknown.  He complained of right shoulder pain.  The 
trapezius was tender to palpation, and a mild spasm was noted.

The Veteran was treated for right shoulder pain in May 1988.  He 
reportedly had fallen on his right hand.  X-rays of the right 
shoulder and hand were normal.

In August 1988, the Veteran complained of upper thoracic and 
right posterior shoulder pain of several months' duration with 
"no apparent cause."  He denied any weakness, but complained of 
radiculopathy in the right upper extremity.  Range of motion of 
the cervical spine was within normal limits.  Strength of the 
bilateral upper extremities was within normal limits.  Deep 
tendon reflexes were present.  There was point tenderness in the 
right posterior shoulder and T2-4.  Sensory was intact to light 
touch.  X-rays of the cervical spine were normal.  The assessment 
was somatic dysfunction T2-4 with radiculopathy of the right 
upper extremity.

In January 1989, the Veteran complained of pain and loss of range 
of motion in his right shoulder.  There was full range of motion 
upon examination.  Drop arm testing was negative.  X-rays were 
within normal limits.  The assessment was trigger point pain, 
right scapula.  

In February 1989, the Veteran was again treated for right 
shoulder pain.  He reportedly had fallen on his outstretched 
right hand several months before.  There was full active range of 
motion of the cervical spine, and positive winging of the right 
scapula.  Motor strength was 5/5.  There was decreased sensation 
over the lateral aspect of the right upper extremity.  The 
impression was right long thoracic nerve injury, complete and 
isolated.  

In April 1989, the Veteran reported that he had tripped while 
jogging one year prior and had landed on his arms.  He complained 
of numbness in the fingers of his right hand, pain in the 
suprascapular region, and loss of shoulder adduction.  There was 
no atrophy, but winging of the scapula was noted.  All motor 
strength from the rhomboids to the trapezium distally were 5/5.  
Light touch over the right shoulder was intact.  The Veteran was 
able to adduct/flex his shoulder to 150 degrees.  A right 
shoulder X-ray was negative.  A cervical spine X-ray showed 
degenerative joint disease of certain cervical facets.  The 
assessment was long thoracic nerve palsy and degenerative joint 
disease of the cervical facets.  An EMG/NCS showed normal right 
median motor and right ulnar motor studies, prolonged ulnar and 
median mixed latencies, and positive waves in the right serratus 
anterior.  The impression was isolated complete injury to the 
right long thoracic nerve.  

A May 1989 record shows that the prognosis for recovery was poor 
given the length of time (9-10 months) since the injury.  

In July 1990, the Veteran was involved in a third motor vehicle 
accident.  He sustained cervical and lumbar spine injuries.  He 
is service-connected for cervical and lumbar spine disabilities 
incurred as a result of the accident.

A May 1991 periodic examination shows that the Veteran suffered 
from right shoulder neuralgia due to an injury.

A March 1994 retirement examination contains a normal upper 
extremity evaluation.  The Veteran complained of right shoulder 
pain.  The diagnoses included "problem right thoracic nerve" 
and "right shoulder [illegible]."

A December 1995 VA joints examination contains information 
relevant to the peripheral neuropathy claims.  There were normal 
deep tendon reflexes in the lower extremities.

VA treatment records show that the Veteran was diagnosed with 
diabetes mellitus in 2002. 

Private treatment records dated June through August 2003 from Dr. 
QMA show that an extensive workup was conducted, including 
electromyelogram nerve conduction studies, an MRI of the cervical 
and lumbar spines, and a spinal fluid tap.  The doctor diagnosed 
chronic inflammatory demyelinating neuropathy.  He pursued 
further investigative workup of the Veteran's condition because 
the Veteran's electro diagnostic profile was atypical of 
diabetes.  Subsequent laboratory studies were either negative or 
normal.
 
VA treatment records contain abnormal upper and lower extremity 
EMG results dated August and September 2003, respectively. 

A February 2005 EMG study showed significant distal and proximal 
peripheral neuropathy of both upper and lower extremities.  

An April 2005 VA spine examination report shows that the 
Veteran's right upper extremity peripheral neuropathy reportedly 
began in 1977, when he fell from a tank turret into the body of 
the tank with his right arm extended, thereby injuring his right 
shoulder and neck.  This problem continued to "slowly 
increasingly bother him."  The Veteran stated that he first 
sought medical treatment for this injury in 1985 at the Walter 
Reed Army Medical Center, at which time he was diagnosed with a 
right rotator cuff injury.  The Veteran repeatedly stated that 
his cervical spine problem and peripheral nerve problem was "one 
and the same."  The examiner did not review the claim file.  He 
diagnosed cervical entrapment, substantiated by recent MRI that 
revealed disc osteophytes at C6-C7, with minimal narrowing of the 
canal.   

An August 2005 VA examination report shows that the Veteran 
complained of right shoulder pain and a burning sensation; 
bilateral arm pain medially that extended from the level of the 
elbow to the medial two fingers (worse on the right); and 
numbness and pain in the left thigh as well as bilateral foot 
numbness in the region of the heels.  These symptoms occurred on 
a daily basis.  He reported that these symptoms had been ongoing 
for at least 10 years, with increasing severity the last few 
years.  Neurological examination revealed 5/5 strength in all 
muscle groups without atrophy or fasciculation.  Sensory 
examination revealed diminished sensation to pinprick on the 
medial aspect of the forearms bilaterally and in the lateral 
fingers.  There was also numbness to pinprick in the left thigh 
anteriorly and left medial legs and both heels.  Proprioception 
of vibration and light touch were intact.  Monofilament testing 
was slightly diminished in the left.  Reflexes were 1+ in the 
biceps and brachioradialis bilaterally, 2+ in the patella 
bilaterally, and 1+ in the ankles bilaterally.  The diagnoses 
included "upper and lower extremity neuropathy which is 
secondary to demylinating inflammatory neuropathy and is not 
caused by or a result of the veteran's spinal disk condition and 
is not aggravated by his diabetes."  The VA examiner provided no 
rationale for his opinion.  In addition, the examiner was asked 
to provide an opinion on whether the Veteran's bilateral upper 
and lower extremity neuropathy is related to his service-
connected lumbar spine disability.  The examination report 
contains no such opinion.  Accordingly, in an addendum, the VA 
examiner should provide an opinion as to whether it is at least 
as likely as not that the Veteran's bilateral upper and lower 
extremity neuropathy was caused or aggravated by his service-
connected lumbar disability.

Finally, the Veteran claims that he received treatment for his 
right upper extremity neuropathy at Walter Reed Army Medical 
Center (WRAMC) in 1985.  The service treatment records only 
contain treatment notes from WRAMC dated in 1988 and 1989.  These 
records must be obtained.


Accordingly, the case is REMANDED for the following action:

1.	Take the necessary steps to obtain any 
records from January to December 1985 
for treatment received at Walter Reed 
Army Medical Center, and associate them 
with the claim file.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented. 

2.	Return the August 2005 VA examination 
report to the examiner who conducted 
it.  Ask the examiner to closely review 
the entire record and to prepare an 
addendum addressing whether it is at 
least as likely as not that the 
Veteran's bilateral upper and lower 
extremity peripheral neuropathy is:  

a)	Directly related to any periods of 
active service.

b)	Secondary to, or is otherwise related 
to, the Veteran's service-connected 
lumbar spine disability.

c)	Secondary to, or is otherwise related 
to, the Veteran's service-connected 
cervical spine disability.

d)	Secondary to, or is otherwise related 
to, the Veteran's service-connected 
diabetes mellitus.

If the examiner who conducted the 
August 2005 VA examination cannot be 
found, or if it is determined that 
another VA examination is necessary, 
schedule the Veteran for examination by 
the appropriate medical professional to 
determine the nature, extent, and 
etiology of his bilateral upper and 
lower extremity peripheral neuropathy.  
All indicated tests and studies should 
be performed.  The claim folder, 
including all newly obtained evidence 
and a copy of this remand, must be sent 
to the examiner for review in 
conjunction with the examination.

All opinions expressed must be 
supported by complete rationale. 

3.	Thereafter, any additional necessary 
development deemed appropriate should 
be conducted.  If any of the benefits 
sought on appeal remain denied, issue 
the Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


